DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 4, 8, 13, 16-18, and 21-32 are pending and are currently under consideration.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 8, 13, 23-25, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 4, 8, 13, 23-25, and 28-30, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 13, 16-18, and 21-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sagar et al (WO 2012/146914).
Sagar teaches all of the instantly claimed active method steps, wherein the composition of Sagar is identical to the instantly claimed composition (see entire document, for instance, claims 1-10).  It is noted that while Sagar does not recite the particular preambles of the independent claims, the identical composition is being utilized on the identical environment of use, wherein the results desired from the preamble would necessarily occur.  Sagar further teaches that the plant is taught as being dicots, and particularly identifies brassicas (see entire document, for instance, page 21, last paragraph).  Sagar additionally teaches that the composition can be applied in combination with fertilizers, anti-fungals, and pesticides (see entire document, for instance, page 21, second to last paragraph).  
Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1378-79, 77 USPQ2d 1321, 1328-29 (Fed. Cir. 2005), in which a method claim preamble which required "preventing sunburn damage to exposed skin surfaces," was found satisfied by a prior art skin composition which had been applied to skin surfaces, but for a different purpose. "[T]he new realization alone [that the old composition would prevent sunburn damage] does not render the old invention patentable." Perricone, 432 F.3d at 1377, 77 USPQ2d at 1327. Further, In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990), which states “a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  It is hornbook law that merely recognizing something that was not known before is insufficient to render an old process again patentable. In re Cruciferous Sprout Litig., 301 F.3d 1343, 1351, 64 USPQ2d 1202, 1208 (Fed. Cir. 2002). See also In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Omeprazole PatentLitig., 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007). It is the opinion of the examiner that the differing preambles do not distinguish the claimed method over Sagar because merely recognizing that performing the method steps of the prior art with the composition of the prior art has particular beneficial results does not change how the process is performed. The only difference is that applicants have recognized an inherent result of an old process which may not have been not known before.  Additionally, merely discovering and claiming a new benefit of an old process cannot render the process again patentable.  Verdegaal Bros., Inc. v. Union Oil Co. of Calif., 814 F.2d 628, 632-33, 2USPQ2d 1051, 1054 (Fed. Cir.), cert. Denied, 484 U.S. 827 (1987).  As in Verdegaal Bros., Inc. v. Union Oil Co. of Calif., 814 F.2d 628, 632-33, .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 8, 13, 16-18, and 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,023,763. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent claims all of the instantly claimed active method steps, wherein the composition of the patent is identical to the instantly claimed composition (see for instance, claims 1-14).  It is noted that while the patent does not recite the particular preambles of the independent claims, the identical composition is being utilized on the identical environment of use, wherein the results desired from the preamble would necessarily occur.  The patent claims treating a crop, rd paragraph indicates that the crops within the scope of the invention include brassicas.  The patent claims teach that the method includes the composition in combination with a carrier or diluent, wherein the specification indicates that the preferred diluent in water, column 16, 3rd paragraph).  It is noted that water is one of the required components for plant growth, and therefore, its presence or absence is a plant growth regulator.  

Claims 1, 2, 4, 8, 16-18, and 21-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14, 18-20, 23-26 of copending Application No. 15/741,557 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims all of the instantly claimed active method steps, wherein the composition of the copending is identical to the instantly claimed composition (see for instance, claims 1-12, 14, 18-20, 23-26).  It is noted that while the copending does not recite the particular preambles of the independent claims, the identical composition is being utilized on the identical environment of use, wherein the results desired from the preamble would necessarily occur. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611